Citation Nr: 0911408	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for hepatitis C.  

2.  Entitlement to an effective date earlier than March 15, 
2002, for the award of service connection for hepatitis C.  

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative joint and disc disease.  

4.  Entitlement to service connection for cervical spine 
degenerative joint and disc disease, to include as secondary 
to service-connected lumbosacral strain.  

5.  Entitlement to service connection for left shoulder pain, 
to include as secondary to service-connected lumbosacral 
strain.  

6.  Entitlement to service connection for sharp pain to the 
chest, to include as secondary to service-connected 
lumbosacral strain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 2004 and February 2007 rating decisions.  In 
the December 2004 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
hepatitis C, effective March 15, 2002.  The Veteran filed a 
notice of disagreement (NOD) with the initial rating 
assigned, and the effective date of the award of service 
connection, in February 2005.  In January 2006, the RO 
granted an increased initial rating of 40 percent, effective 
March 15, 2002, and continued the 20 percent rating, 
effective January 21, 2005.  A statement of the case (SOC) 
was issued in February 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.  In August 2007, the RO 
increased the 20 percent rating for hepatitis C to 40 
percent, effective January 21, 2005.  

In the February 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
depression, effective February 28, 2005, granted an increased 
rating of 20 percent for right shoulder tendonitis with 
degenerative joint disease, effective November 14, 2005, 
continued a 10 percent rating for lumbosacral strain with 
degenerative joint and disc disease, denied service 
connection for cervical spine degenerative joint and disc 
disease, left shoulder pain, sharp pain to the chest, and 
bilateral lower extremity radicular pain, and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Veteran filed a NOD in March 2007.  

In a September 2007 rating decision, the RO granted service 
connection for radicular pain in the right and left lower 
extremities, each rated 10 percent disabling, effective 
November 14, 2005, and granted a TDIU.  This rating decision 
represents a full grant of the benefit sought in regard to 
each of these claims.  In September 2007, the RO also granted 
an increased, 50 percent, initial rating for depression.  A 
SOC regarding the claims for an initial rating in excess of 
50 percent for depression, a rating in excess of 20 percent 
for right shoulder tendonitis with degenerative joint 
disease, a rating in excess of 10 percent for lumbosacral 
strain with degenerative joint and disc disease, and the 
claims for service connection for cervical spine degenerative 
joint and disc disease, left shoulder pain, and sharp pain to 
the chest, was issued in November 2007.  The Veteran filed a 
substantive appeal in December 2007, in which he indicated 
that he was only appealing the claim for a rating in excess 
of 10 percent for lumbosacral strain with degenerative joint 
and disc disease, and the claims for service connection for 
cervical spine degenerative joint and disc disease, left 
shoulder pain, and sharp pain to the chest.  

In July 2006, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
hepatitis C, the Board has characterized this issue on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the North Carolina Division of Veterans 
Affairs (as reflected in a March 2002 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative).  In November 2007, the North Carolina 
Division of Veterans Affairs revoked their power of attorney.  
In March 2008, the Veteran filed a VA Form 21-22, appointing 
the Disabled American Veterans (DAV) as his representative. 
The Board recognizes the change in representation.

The Board's decision addressing the claim for an effective 
date earlier than March 15, 2002 for the award of service 
connection for hepatitis C is set forth below.  The remaining 
claims on appeal are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in 
January 2006, the Veteran asserted that, in regard to his 
hepatitis C, he was seeking back pay from 1997, pursuant to 
the provisions of 38 U.S.C.A. § 1151, because the VA Medical 
Center (VAMC) was negligent in not following up with him 
regarding labwork results.  In a February 2006 letter, the RO 
informed the Veteran that it was working on his claim for 
compensation pursuant to 38 U.S.C.A. § 1151, and advised him 
of the information and evidence necessary to substantiate the 
claim.  In the February 2007 rating decision, however, the RO 
informed the Veteran that, while he had previously been 
advised that VA was considering his claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for hepatitis C, the 
provisions of 38 U.S.C.A. § 1151 did not apply in his case, 
because 38 U.S.C.A. § 1151 applies only to non-service 
connected disabilities for which compensation is paid as if 
the disability is service-connected.  Despite the foregoing, 
the Board finds that the Veteran has raised a claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the period prior to March 15, 2002, the effective date of 
the grant of service connection.  [As will be discussed 
below, the Board's decision herein denies entitlement to an 
effective date earlier than March 15, 2002 for the award of 
service connection for hepatitis C].  A claim for 
compensation pursuant to 38 U.S.C.A. § 1151, for the period 
prior to March 15, 2002, has not yet been addressed by the 
RO.  As such, this matter is not properly before the Board, 
and is, thus, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  On March 15, 2002, the RO received the Veteran's initial 
claim for service connection for hepatitis C.  

3.  The record contains no statement or communication from 
the Veteran, prior to March 15, 2002, that constitutes a 
pending claim for service connection for hepatitis C.  


CONCLUSION OF LAW

The claim for an effective date earlier than March 15, 2002, 
for the award of service connection for hepatitis C is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, the February 2006 SOC included 
citation to the provisions of 38 C.F.R. § 3.400 and 
discussion of the legal authority governing effective dates 
for awards of service connection.  The February 2006 SOC 
explained the reasons for the denial of the Veteran's request 
for an earlier effective date in this case.  Moreover, the 
Veteran has been afforded the opportunity to present evidence 
and argument with respect to the claim herein decided, to 
include during the July 2006 hearing.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.  As will be explained below, 
the claim lacks legal merit.  As the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim, shall be  
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38  
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2008).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  On March 
15, 2002, the Veteran filed an initial claim for service 
connection for, inter alia, hepatitis C.  The RO denied 
service connection for hepatitis C in an August 2002 rating 
decision.  The Veteran perfected an appeal of this denial of 
service connection, and, in a June 2004 decision, the Board 
granted service connection for hepatitis C.  In a December 
2004 rating decision implementing the June 2004 Board 
decision, the RO granted service connection and assigned an 
initial 20 percent rating for hepatitis C, effective March 
15, 2002.  The effective date of the grant of service 
connection was based on the date of receipt of the Veteran's 
claim for service connection.  

The Veteran has consistently asserted that he is entitled to 
an effective date earlier than March 15, 2002 for the award 
of service connection for hepatitis C because the results of 
laboratory testing conducted at the Fayetteville VAMC in 
April 1997 revealed elevated ALT and AST levels, and that he 
should have been informed of these lab results, in which case 
he may have been diagnosed with hepatitis C earlier, and 
filed an earlier claim for service connection.  As noted in 
the introduction, the Veteran's contentions regarding VA's 
failure to inform him of his April 1997 labwork results, 
constitute a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151.  Moreover, as also noted in the introduction, the RO 
has not addressed this issue, and it is not before the Board 
at this time.  

Despite the Veteran's assertions regarding VA's failure to 
properly inform him of April 1997 labwork results, the Board 
finds that the record includes no document associated with 
the claims file that can be construed as pending claim for 
service connection for hepatitis C  prior to March 15, 2002.  
While, as indicated above, the governing legal authority 
authorizes an effective date for the grant of service 
connection as early as the day after the date of the 
veteran's discharge from service if a claim for service 
connection was filed within one year of discharge, such is 
not the case here.  

In this regard, the earliest evidence of any claim for 
service connection is a July 1996 claim for service 
connection for multiple disabilities, other than hepatitis C.  
The Veteran was afforded a VA examination in September 1996, 
which makes no mention of hepatitis C.  In an October 1996 
rating decision, the RO granted service connection for 
patellofemoral syndrome of the right and left knees, right 
shoulder tendonitis, lumbosacral strain, postoperative 
urethral meatus stenosis, tinea pedis of the right foot, 
tinea onychomycosis of the toenails of the right foot, 
seborrheic dermatitis of the ears, and condyloma acuminata of 
the scrotum, and denied service connection for history of 
facial acne, history of subcutaneous cyst of the neck, and a 
cyst of the right wrist.

Following this rating decision, the next communication from 
the Veteran is a copy of his daughter's birth certificate, 
received in November 1996.  The next communication from the 
Veteran is the March 2002 claim for service connection.  

Therefore, as there is no communication which can be 
construed as a claim, formal or informal, for service 
connection for hepatitis C within one year of separation from 
service, the appropriate effective date for the award of 
service connection for this disability is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2)(i).  

The Board points out that the claim for service connection 
for hepatitis C is date stamped as received by the Veteran's 
representative at the time on March 8, 2001; however, this 
appears to be an error, as in the claim, the Veteran himself 
reports that he was diagnosed with hepatitis C in June 2001, 
and the medical evidence submitted with the claim includes a 
January 2002 letter from the Veteran's gastroenterologist.  
In any event, regardless of the date this claim was received 
by the Veteran's former representative, it was not received 
by the RO until March 15, 2002.  

The Board has considered the Veteran's assertions that he had 
labwork in April 1997 which revealed elevated ALT and AST 
levels.  In a September 2002 letter, the Veteran's 
gastroenterologist at Womack Army Medical Center, stated that 
the Veteran had been treated for hepatitis C at Womack Army 
Medical Center since August 2001, and that it was not clear 
when he became infected; however, he had an abnormal liver 
panel test in April 1997, suggesting that he was probably 
infected prior to that time.  The gastroenterologist pointed 
out that no specific test was drawn to look for hepatitis C 
until July 2001.  Review of records of treatment from Womack 
Army Medical Center reflects that a July 2001 hepatitis C 
test was positive.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, this regulation 
only applies to a defined group of claims.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies 
to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established).  VA or 
uniformed services medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.  Thus, even if the April 1997 labwork 
could be read as reflecting hepatitis C at that time, this 
record of VA treatment is not interpreted as an informal 
claim for service connection.  Similarly, despite the fact 
that the records of treatment from Womack Army Medical Center 
reflect a finding of hepatitis C as early as July 2001, this 
record of treatment also cannot constitute an earlier claim 
for service connection.   

The fact remains that, in this case, there is no document 
that can be construed as a claim for service connection for 
hepatitis C filed associated with the claims file prior to 
March 15, 2002.  

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than March 
15, 2002 for the grant of service connection for hepatitis C 
in this case.  The record clearly shows that the Veteran 
filed an original claim for service connection for hepatitis 
C on March 15, 2002, and there is no communication from the 
Veteran to VA prior to that date that can be construed as a 
pending claim for service connection for hepatitis C.  As 
such, there is no legal basis for granting service connection 
for hepatitis C prior to this date.  Rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date can be no earlier than that assigned.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for hepatitis C earlier than March 15, 
2002, is assignable, the claim for an earlier effective date 
for the grant of service connection for hepatitis C must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the claim must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

An effective date earlier than March 15, 2002, for the award 
of service connection for hepatitis C, is denied.  


REMAND

The Board's review of the record reveals that further RO 
action on the claims on remaining on appeal is warranted.

Initially, the Board notes, that the Veteran last underwent 
VA evaluation for his service-connected hepatitis C in 
January 2005.  He reported that he had treatment for 
hepatitis C with PEG Interferon and Ribavirin from 2001 into 
2002, during which time he was ill and missed a lot of work.  
He added that he still felt fatigue and weakness at times, 
but was working full-time.  He described rare vomiting, about 
three times in the previous year, and denied hematemesis.  
During the July 2006 hearing, the Veteran reported that he 
experienced fatigue every day, adding that he was extremely 
tired.  During the hearing, the Veteran and his wife were 
furnished a copy of the rating criteria for hepatitis C, and 
argued that the Veteran's condition warranted a 100 percent 
rating.  His wife testified that such a rating was warranted 
based on the Veteran's fatigue, nausea, and pain.  She added 
that the Veteran was incapacitated, and could not do much of 
anything.  This testimony reflects a worsening of the 
service-connected hepatitis C, since January 2005.  

To ensure that the record reflects the current severity of 
the Veteran's service-connected hepatitis C, the Board finds 
that a more contemporaneous examination, responsive to the 
pertinent rating criteria, is needed to properly evaluate 
this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, may 
result in denial of the claim for a higher initial rating (as 
the original claim will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding Federal records.  In this regard, 
the Board notes that, in April 2005, the Veteran submitted a 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)), for 
the Social Security office in Fayetteville, North Carolina, 
reporting that he filed a disability claim for hepatitis C in 
September 2002.  A January 2006 Social Security 
Administration (SSA) inquiry in the claims file reflects that 
the claim was denied.  However, no records regarding a claim 
for disability benefits with the SSA have been associated 
with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to any of the claims remaining 
on appeal, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

In addition, the record reflects that there are other 
outstanding Federal records that may be pertinent to the 
claim for a higher rating for service-connected lumbosacral 
strain, as well as the claims for service connection for 
cervical spine degenerative joint and disc disease, left 
shoulder pain, and sharp pain to the chest, to include as 
secondary to service-connected lumbosacral strain.  In this 
regard, in his December 2007 substantive appeal, the Veteran 
reported that he was currently being treated at the Pain 
Clinic at the Womack Army Medical Center, and would begin 
evaluation for Introdiscal Electrothermal Therapy.  He 
reiterated his assertion his cervical spine degenerative 
joint and disc disease, left shoulder pain, and sharp pain to 
the chest, were all secondary to his service-connected 
lumbosacral strain, as his cervical spine condition was the 
result of abnormal gait due to pain in his mid and lower 
back, and his left shoulder pain and sharp pain to the chest 
were symptoms of degenerative discs pressing on the nerves in 
his back. 

While records of treatment from Womack Army Medical Center, 
dated from May 1999 to October 2006 have been associated with 
the claims file, the Veteran's statement reflects that more 
recent records of treatment from this facility are available.  
Hence, the RO must obtain any outstanding records of 
pertinent treatment from the Womack Army Medical Center, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Further, the Board notes that the claims file currently 
includes outpatient treatment records from the Fayetteville 
VAMC dated from October 1996 to January 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
records of treatment pertinent to the claims remaining on 
appeal, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Finally, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal (to include arranging for the Veteran to undergo any 
additional examinations, if warranted).  The RO's 
adjudication of each claim for higher rating should include 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (for 
the initial rating claim), cited to above, and Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (for the claim 
for an increased rating), as appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC all records of 
evaluation and/or treatment pertinent to 
any of the claims remaining on appeal, 
since January 2006.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from Womack Army 
Medical Center all records of evaluation 
and/or treatment pertinent to any of the 
claims remaining on appeal, since October 
2006.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent any of the claims remaining on 
appeal, as well as copies of all medical 
records underlying those determinations.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination for evaluation of his 
hepatitis C, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The physician should specifically state 
whether hepatitis C is productive of 
daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(a period of acute signs and symptoms 
severe enough to require bed rest and 
treatment by a physician), with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total 
duration of at least six weeks during the 
past 12-month period, but not occurring 
constantly, or, whether hepatitis C is 
manifested by near-constant debilitating 
symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain).  

The physician should set forth all 
examination findings, along with a 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report.

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include additional examinations, if 
appropriate), the RO should readjudicate 
the claims remaining on appeal in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claims for a higher initial rating for 
hepatitis C, and for an increased rating 
for lumbosacral strain, should include 
consideration of whether "staged 
rating" pursuant to Fenderson and Hart, 
respectively, (cited to above), is 
warranted.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


